Citation Nr: 1118106	
Decision Date: 05/11/11    Archive Date: 05/17/11

DOCKET NO.  05-20 229	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen the claim of entitlement to service connection for an acquired psychiatric disorder.

2.  Entitlement to service connection for an acquired psychiatric disorder, diagnosed as schizophrenia.


REPRESENTATION

Appellant represented by:	Joseph R. Moore, Attorney


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The Veteran had active service in the United States Army from July 1969 to December 1971, including eighteen months in Vietnam.  This case originally came before the Board of Veterans' Appeals (Board) on appeal from a January 2004 rating decision issued by the Albuquerque, New Mexico, Regional Office (RO) of the Department of Veterans Affairs (VA).  The St. Petersburg, Florida, RO currently has jurisdiction of this case.

In an October 2008, the Board remanded the issue for further development.  Thereafter, the Board denied the claim in May 2009.  The Veteran appealed to the Veterans Claims Court primarily on the basis that due process notice had been send to the incorrect address (house number 63, instead of 33).  

In a January 2010 Order, the Court Clerk granted a Joint Motion for Remand, vacated the May 2009 Board decision, and remanded the matter for due process notice.  In June 2010, the Veteran, through his attorney, waived his right to remand for adequate notice.  

In March 2011, the attorney submitted additional evidence consisting of a copy of a May 2011 report from a private psychiatrist.  The attorney has also submitted a written waiver of initial review of that evidence by the RO.  Therefore referral to the RO of the evidence received directly by the Board is not required.  38 C.F.R. § 20.1304.

The issue of entitlement to service connection for ischemic heart disease has been raised by the record, but apparently has not yet been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over that issue, and it is referred to the AOJ for appropriate action.



FINDINGS OF FACT

1.  In a rating decision dated in August 1972, VA denied service connection for a psychiatric disorder.

2.  The additional evidence added to the record since the August 1972 rating decision, by itself and/or when considered with previous evidence of record, relates to unestablished facts necessary to substantiate the appellant's claim for service connection for a psychiatric disorder.

3.  Competent medical evidence indicates that the appellant has a psychiatric disorder which is attributable to his active service.


CONCLUSIONS OF LAW

1.  The August 1972 rating decision that denied the claim of entitlement to service connection for an acquired psychiatric disorder is final.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1100 (2010).

2.  Additional evidence submitted subsequent to the August 1972 rating decision that denied the appellant's claim for service connection for a psychiatric disorder is new and material, and serves to reopen the claim.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5108 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.156 (2010).

3.  An acquired psychiatric disorder, diagnosed as schizophrenia, was incurred in service.  38 U.S.C.A. §§ 1101, 1110, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all of the evidence in the Veteran's claims folder.   Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.  

New and Material Evidence to Reopen

Prior unappealed rating decisions may not be reopened absent the submission of new and material evidence warranting revision of the previous decision.  38 U.S.C.A § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).  "New" evidence means evidence "not previously submitted to agency decisionmakers."  38 C.F.R. § 3.156(a) (2010).  "Material" evidence means "evidence that, by itself or when considered with previous evidence of record, related to an unestablished fact necessary to substantiate the claim."  Id.

In order to be "new and material" evidence, the evidence must not be cumulative or redundant, and "must raise a reasonable possibility of substantiating the claim," which has been found to be enabling, not preclusive.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1991).

The Court has clarified that, with respect to the issue of materiality, the newly presented evidence need not be probative of all the elements required to award the claim as in this case dealing with a claim for service connection.  Evans v. Brown, 9 Vet. App. 273 (1996).  However, it is the specified bases for the final disallowance that must be considered in determining whether the newly submitted evidence is probative.  Id.  Such evidence must tend to prove the merits of the claim as to each essential element that was a specified basis for that last final disallowance of the claim.  Id.

If new and material evidence is submitted, the claim will be reopened and adjudicated on the merits.  38 U.S.C.A. § 5108 (West 2002).  "The Board does not have jurisdiction to consider [the previously adjudicated claim] unless new and material evidence is presented, and before the Board may reopen such a claim, it must so find."  Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).

The Board is neither required nor permitted to analyze the merits of a previously disallowed claim if new and material evidence has not been submitted.  Butler v. Brown, 9 Vet. App. 167, 171 (1996).  No other standard than that articulated in the regulation applies to the determination whether evidence is new and material.  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

Historically, the claim of entitlement to service connection for a "nervous condition" was originally denied in an August 1972 rating decision on the basis that schizophrenia (paranoid type) was acquired through willful misconduct of drug abuse.  The Veteran was notified of the denial in September 1972, but did not appeal.  

The August 1972 rating decision represents the last final action on the merits of that service connection claim.  Glynn v. Brown, 6 Vet. App. 523 (1994).  The August 1972 rating action also represents the last final decision on any basis as to the issue of whether the appellant is entitled to service connection for a psychiatric disorder.  Evans v. Brown, 9 Vet. App. 273 (1996).  Thus, VA must consider whether any of the evidence submitted since the August 1972 rating decision constitutes new and material evidence.

The evidence of record at the time of the August 1972 rating decision included the DD Form 214; service treatment records (STRs); the discharge summary from a VA hospitalization in late 1971; and the report of a VA psychiatric examination conducted in July 1972.  

The evidence added to the record subsequent to the August 1972 rating decision includes written statements from the Veteran, his representative and his attorneys; VA treatment records dated between 2004 and 2008; Social Security Administration (SSA) records, including an October 2005 psychological evaluation report; the report of a VA psychological examination conducted in May 2008; and a private psychiatric opinion rendered in May 2010.

The Board finds that the new evidence added to the record after August 1972 has a direct bearing on the issue of service connection for a psychiatric disorder and, therefore, is material.  In short, the evidence relates to an unestablished fact necessary to substantiate the claim for service connection for a psychiatric disorder, namely an etiologic link between service and the currently-diagnosed schizophrenia that does not involve the in-service drug abuse.  

Because the credibility of the evidence is presumed for the purpose of reopening, the Board finds that the evidence cited above constitutes new and material evidence sufficient to reopen the claim for service connection for a psychiatric disorder.  Having determined that the psychiatric disorder claim can be reopened, the Board will now conduct a de novo review of the merits of the claim.

Service Connection on the Merits

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002).  If a chronic disease is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b) (2010).  However, continuity of symptoms is required where a condition in service is noted but is not, in fact, chronic or where a diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b) (2010).

Further, service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d) (2010).  The Board must determine whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either case, or whether the preponderance of the evidence is against the claim, in which case, service connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Willful misconduct is defined as an act involving conscious wrongdoing or known prohibited action. It involves deliberate or intentional wrongdoing with knowledge of or wanton and reckless disregard of its probable consequences.  A mere technical violation of police regulations or ordinances will not per se constitute willful misconduct.  38 C.F.R. § 3.1(n).

Effective for claims filed after October 31, 1990, the law prohibits payment of compensation for a disability that is a result of a veteran's own alcohol or drug abuse.  Also, with respect to claims filed after October 31, 1990, an injury or disease incurred during active service will not be deemed to have been incurred in line of duty if the injury or disease was a result of the person's own willful misconduct, including abuse of alcohol or drugs.  See 38 U.S.C.A. § 105; 38 C.F.R. § 3.1(m) and § 3.301(d).

Review of the evidence of record, including written statements by the Veteran, reveals that he engaged in intravenous drug abuse of heroin and other drugs while he was on active duty in the Republic of Vietnam.  As discussed above, VA originally denied the claim because the evidence indicated that schizophrenia, paranoid type, was acquired through willful misconduct due to drug abuse.

Review of the VA treatment and SSA records demonstrates that the Veteran has been given various psychiatric diagnoses, including psychosis, not otherwise specified; polysubstance abuse, in remission; schizoaffective disorder, bipolar type; and schizophrenia.  However, neither the VA treatment nor the SSA records provide any link between any of these diagnosed psychiatric disorders and his active service or otherwise suggest that his disorders are not the result of willful misconduct, i.e. his in-service drug abuse.

Review of the May 2008 VA psychological examination report reveals that the VA examiner was unable to render an opinion on the etiology of the Veteran's schizophrenia, including whether or not schizophrenia would have manifested without the occurrence of any in-service drug abuse.  

The VA examiner was also unable to render an opinion on the question of whether the psychological symptoms were related to the psychological symptoms that the Veteran demonstrated upon discharge from service.  The examiner stated that such opinions could not be rendered without resorting to mere speculation.  As such, the May 2008 VA psychologist's opinion neither supports nor weighs against the claim.  

Review of the May 2010 private opinion from a Board-certified psychiatrist reveals that the private psychiatrist, who had treated the Veteran since November 2006, reviewed the claims file, conducted an examination, and rendered an Axis I diagnosis of schizophrenia, paranoid type.  The psychiatrist noted that the DSM (which has been adopted by VA) excluded psychosis that was secondary to drug use from a diagnosis of schizophrenia and stated that these two diagnoses were, therefore, incompatible.  

The psychiatrist offered several reasons why the Veteran's use of opiates in Vietnam did not have any significant bearing on his current psychiatric symptoms.  He noted that opiates generally produced depression, but were highly unlikely to produce psychosis.  Further, despite decades of no drug abuse, the appellant had shown a clear progression of chronic disease, which was one of the diagnostic criteria for schizophrenia.  

He reflected that both the Veteran's in-service symptoms and current symptoms were consistent with schizophrenia and were not consistent with drug abuse.  He concluded that it was highly unlikely that the Veteran's current psychiatric pathology was related in any way to the drug abuse he had in service.  The psychiatrist opined that the Veteran's current schizophrenia was initially manifested while the Veteran was in service and was not causally related to, or precipitated by, his opiate use in service.

The May 2010 private psychiatric evidence is uncontradicted.  In this case, the medical evidence of record demonstrates that the Veteran experienced the onset of schizophrenia in service and there is evidence of continuity of symptomatology since service to the present.  

For these reasons, the Board finds that the weight of the evidence supports the determination that the Veteran's currently-diagnosed psychiatric disorder is related to service.  As such, the appeal is granted.

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).  Given the fully favorable decision contained herein, the Board finds that any defect in the notice or assistance provided to the Veteran constitutes harmless error.


ORDER

Service connection for an acquired psychiatric disorder, diagnosed as schizophrenia, is granted.



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


